IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-14-00407-CR

MICHAEL EDWARD STRICKLAND,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                           From the 82nd District Court
                               Falls County, Texas
                              Trial Court No. 8033


                                       ORDER


      Michael Edward Strickland was convicted in 2007. He is currently appealing the

trial court’s denial of his request for post-conviction DNA testing.      His docketing

statement in this appeal is due by January 21, 2015.

      The Court received a letter and accompanying motion from Strickland on

January 9, 2015. The letter explains to the Clerk of this Court that he received the

Court’s notice to file a docketing statement on January 6, 2015 and that he is requesting

an extension of time in a motion sent along with the cover letter. The accompanying
motion the Court received on January 9, 2015 is less than clear regarding what

Strickland wants.     In some portions of the motion, it appears he is asking for an

extension of time to file a notice of appeal of his 2007 conviction. But an appeal of that

conviction is untimely, and we have not found that Strickland has been granted an out

of time appeal by the Court of Criminal Appeals. However, based on the cover letter to

the Clerk and the fact that Strickland mentions in the motion that the motion is

pursuant to the rule regarding docketing statements, Texas Rule of Appellate Procedure

32, we interpret Strickland’s motion to be a request for an extension of time to file a

docketing statement.

        Strickland’s docketing statement was filed on January 16, 2015. Accordingly, as

interpreted above, Strickland’s request for an extension of time to file his docketing

statement is dismissed as moot. Any other relief requested by Strickland in the motion

received and filed on January 9, 2015 is specifically denied.




                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion dismissed as moot
Order issued and filed January 22, 2015




Strickland v. State                                                                 Page 2